ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Accurate Energetic Systems                   ) ASBCA Nos.        61897, 62341, 62383
                                             )
Under Contract No.    000000-00-0-0000       )

APPEARANCES FOR THE APPELLANT:                  Richard W. Arnholt, Esq.
                                                Sylvia Yi, Esq.
                                                 Bass, Berry & Sims PLC
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Scott N. Flesch, Esq.
                                                 Army Chief Trial Attorney
                                                Sean M. Connolly, Esq.
                                                CPT Brian C. Habib, JA
                                                 Trial Attorneys

                             ORDER OF DISMISSAL

       On November 23, 2020, the parties notified the Board that Appeal Nos. 61897,
62341, 62383 have been settled. Consistent with the settlement, the parties filed a
Joint Request for the Dismissal with Prejudice. The appeals are dismissed with
prejudice.

      Dated: December 1, 2020




                                           STEPHANIE CATES-HARMAN
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61897, 62341, 62383, Appeals of
Accurate Energetic Systems, rendered in conformance with the Board’s Charter.

      Dated: December 2, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2